DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Amend the second paragraph of claim 1 as follows:

driving a spacing fluid, and a plurality of droplets in a carrier liquid, through the channel network of the flow cell using one or more positive/negative pressure sources, wherein driving (a) aligns the plurality of droplets with one another in the sample inlet channel to generate a single-file droplet stream of the plurality of droplets in the carrier liquid entering the channel junction, (b) adds the spacing fluid to the single-file droplet stream in the carrier liquid at a a cross-sectional area of a portion of a length of the spacing channel is decreasing towards the detecting channel, and (c) passes the single-file droplet stream through the spacing channel and the detection channel:

Allowable Subject Matter
Claims 1-2, 4-7, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome all prior rejections. Makarewicz, the closest prior art of record, does not teach nor fairly suggest the claimed method as noted by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. discloses microchips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/             Primary Examiner, Art Unit 1798